 1   SAO
     BYRON E. THOMAS, ESQ. (NBN 8906)
 2   E-mail: byronthomaslaw@gmail.com
     LAW OFFICES OF BYRON THOMAS
 3   3275 S. Jones Blvd, Ste 104
     Las Vegas, Nevada 89146
 4   Telephone:     702 747-3103
      Attorneys for Defendants
 5

 6                              UNITED STATES DISTRICT COURT

 7                                     DISTRICT OF, NEVADA

 8                                     Case No 2:21-cv-00964-RFB-NJK
     HILLCREST INVESTMENTS, LTD., a
 9   Canadian    Corporation; AMERGOSA STIPULATION TO EXTEND DEADLINE
     ENTERPRISE, LLC.,                     TO FILE RESPONSE TO UNITED
10              Plaintiffs,            STATES   FISH AND WILDLIFE SERVICE
                                        AND THE NATIONAL PARK SERVICE
11   vs.                                        MOTION TO DISMISS
                                                 (SECOND REQUEST)
12
     AMERICAN BORATE COMPANY a foreign
13   corporation; AMERICAN BORATE COMPANY
     OF TEXAS a foreign corporation, STATE
14   ENGINEER, STATE OF NEVADA,
     DEPARTMENT OF CONSERVATION AND
15   NATURAL RESOURCES, DIVISION OF
16   WATER RESOURCES, A Nevada Political
     Subdivision; RAMM Corporation, a Nevada
17   Corporation; UNITED STATES FISH AND
     WILD SERVICE a division of the UNITED
18   STATES; NATIONAL PARK SERVICE, a
     division of the UNITED STATES; and DOES I-
19
     V, ROES VI-X,
20
                     Defendants.
21

22
            COMES NOW, Plaintiffs and Defendants United States Fish and Wildlife Service and the
23
     National Park Service (collectively, “Federal Defendants”) by and through their respective
24
     attorneys of record hereby stipulate and agree as follows:
25
     ///
26
     ///
27
     ///
28
 1
            On June 21, 2021, the Federal Defendants filed a Motion to Dismiss (“Motion”). See
 2
     (ECF No. 17). Plaintiff’s response to the Motion was due on July 6, 2021. The parties agreed to
 3
     extend the response deadline to July 14, 2021. See (ECF No. 24).      The parties also stipulated
 4
     that the Federal Defendants’ Reply would be due on July 26, 2021. Id.                 The Court
 5
     granted the stipulation See (ECF No. Dkt No 26).
 6
            The parties make this second request to accommodate workload and scheduling conflicts
 7
     for Plaintiff’s counsel, which could not be resolved during the first extension. The parties have
 8
     agreed Plaintiff would have until July 21, 2021 to respond, and the Federal Defendants would have
 9
     to August 13, 2021 to file a Reply. The additional time for the Reply is needed so as not to
10
     prejudice the Federal Defendants as their counsel will be in depositions from July 26, 2021-August
11
     6, 2021.
12

13
                                                                     LAW OFFICES OF BYRON
14                                                                   THOMAS

15
     /s/ David L. Negri                                              /s/ Byron E. Thomas
16
     CHRISTOPHER CHIOU                                               Byron E. Thomas, Esq.
17   Acting United States Attorney                                   Bar # 8906
     District of Nevada                                              3275 S. Jones Blvd. Ste. 104
18   GREG ADDINGTON                                                  Las Vegas, NV 89146
     Assistant United States Attorney
19   JEAN E. WILLIAMS
     Acting Assistant Attorney General                               Attorney for Plaintiffs
20   U.S. Department of Justice
     DAVID L. NEGRI,
21   Trial Attorney Environment and
     Natural Resources Division
22   U.S. Attorney’s Office 1290 West
     Myrtle Street, Suite 500 Boise,
23   Idaho 83702 (208) 334-1936
24

25

26                                                        IT IS SO ORDERED.
27
                                                       _______________________________
28                                                     UNITED STATES DISTRICT JUDGE

                                                        DATED: July 15, 2021
